UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7507



RONALD EUGENE BOGAN,

                                               Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-04-2408-18BD)


Submitted:   March 29, 2006                 Decided:   November 1, 2006


Before WILKINSON, LUTTIG,* and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant.
Donald John Zelenka, Chief Deputy Attorney General, Melody Jane
Brown, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

               Ronald Eugene Bogan seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)     (2000).     A     prisoner   satisfies    this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.           See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

               Under   28   U.S.C.     §   2244(d)(1)   (2000),     a    one-year

limitation period applies to the filing of § 2254 petitions. Bogan

does not contest that his petition was filed beyond the limitations

period; rather, he argues that he is entitled to equitable tolling.

Harris    v.    Hutchinson,    209    F.3d   325,   329-30   (4th   Cir.   2000).

However, equitable tolling is appropriate only when a petitioner

presents       extraordinary   circumstances,       beyond    his   control    or

external to his own conduct, that prevented him from filing on




                                       - 2 -
time.    Id.; see also Rouse v. Lee, 339 F.3d 238, 246 (4th Cir.

2003) (en banc).

             Recourse     to    equitable   tolling    must       be   guarded and

infrequent.        Harris, 209 F.3d at 330.          Consequently, equitable

tolling is appropriate only when the government’s wrongful conduct

prevents     a    petitioner    from   filing   a   timely   petition     or   when

extraordinary circumstances beyond the petitioner’s control make

timely filing impossible. Id. While Bogan’s counsel described the

reason for her error in computing the limitations period, this

court has specifically stated that a calendaring mistake “does not

present the extraordinary circumstance . . . where equity should

step    in   to    give   the    party   the    benefit      of    his   erroneous

understanding.”       Rouse, 339 F.3d at 248.        Accordingly, we conclude

that Bogan is not entitled to equitable tolling.

             We deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                       - 3 -